DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 7, 8, 10, 14 and 18 have been amended. Claim 6 has been canceled. Claim 21 has been added. The previous objections to the drawings, specification, and claims have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest pieces of prior art are Vande Velde (US 20130297198 A1), Palanki (US 20150133145 A1), and Chen (Accurate Reconstruction of Indoor Floor Plans from Crowdsourced Sensor-Rich Videos).
Regarding claim 1, Vande Velde teaches a system comprising:
A processing system including a processor (0070, generation of map data using a processor); and
A memory that stores executable instructions (0070, server includes a memory) that, when executed by the processing system, facilitate performance of operations, the operations comprising :
Determining a mobile device is within a boundary of a facility (0027, method comprises determining when a mobile device has entered a building);
Determinizing, responsive to the mobile device being within the boundary of the facility, a current location of a mobile device being within the boundary of the facility, a current location of a mobile device according to a horizontal reference plane (0085, position of the mobile device in the horizontal plane is based on the last known GPS location);
Obtaining a corresponding ambient barometric pressure reading at the current location of the mobile device, wherein the corresponding ambient barometric pressure reading is obtained coincidentally with the determining of the current location (0085, change in pressure determined by the barometer is indicative of stairs and a floor or level);
Determining a current three-dimensional (3D) position of the mobile device according to the current location and the corresponding ambient barometric pressure reading (0022, the estimated locations may be 3D locations and may contain or be indicative of x, y and z values, 0033, z coordinate corresponds to a pressure reading);
Combining the current 3D position of the position of the mobile evidence with other 3D positions of the mobile device determined at other times to obtain a historical record of positions of the mobile device (0026, estimated location data may be aggregated with other estimated location data collected by the mobile device); and
Combining the historical record of positions of the mobile device with a map of the facility to obtain a pattern of movement of the mobile device within the facility (Fig. 4, Step 435, map data generated from the floor plan and populated with the data derived from the mobile device location data).
Palanki teaches the combining of the pattern of movement of the mobile device within the facility with patterns of movement of other mobile devices within the facility to obtain a cumulative record of movement of a plurality of mobile devices within the facility, the plurality of mobile devices comprising the mobile device and other mobile devices (0009, using a plurality of mobile devices, determining map data from the aggregated location related data).
Chen (Accurate Reconstruction of Indoor Floor Plans from Crowdsourced Sensor-Rich Videos) teaches a means of floor plan generation that generate floor plans with room layout reconstruction, which can then be overlaid onto the floor plan of the building, however the overlaying of the floor plan is used simply as a means to validate the floor plans generated by the algorithm (Fig. 3 (a)-(f), Fig. 4 (a) and (b)).
No reference, however, as a whole or in combi nation, teaches wherein the system comprises:
Determining a subspace of the facility lacks any cumulative record of movement of a plurality of mobile devices within the facility;
Comparing the subspace to a map of the facility; and
Identifying a hidden room responsive to the map of the facility lacking a defined feature corresponding to the subspace.
Claims 14 and 18 are similar in scope to claim 1, and are similarly allowable. Claims 2-5 and 7-13, 15-17 and 21, and 19-20 are also based on their dependence on allowed base claim 1, 14, and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664